355 F.2d 462
Warren C. MAWHINNEY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 15397.
United States Court of Appeals Third Circuit.
Argued December 16, 1965.
Decided January 26, 1966.

William Pettit, Pittsburgh, Pa., for petitioner.
Mark S. Rothman, Atty., U. S. Dept. of Justice, Tax Div., Washington, D. C. (John B. Jones, Jr., Acting Asst. Atty. Gen., Lee A. Jackson, Ralph A. Muoio, Attys., Dept. of Justice, Washington, D. C., on the brief), for respondent.
Before McLAUGHLIN, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
The Tax Court from the proofs in the case correctly found that less than one half of the support received by taxpayer's son for the year 1959 was received from taxpayer. Under Section 152 of the Internal Revenue Code of 1954, in order for taxpayer to be entitled to claim his son as a dependent for the year 1959, over half of the son's support for that year had to have been received from the taxpayer. We find completely without merit the contentions of taxpayer (a) that the health insurance benefits received by the son under a medical insurance policy rather than the premium paid by taxpayer for the policy should be accepted as part of his support of the child and (b) that the support furnished the son by his mother and her sister and the latter's husband prior to the mother being awarded custody of the boy by the state court should not be considered as part of the support furnished the son.


2
The decision of the Tax Court will be affirmed.